1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11     THE OHIO CASUALTY                       Case No. 2:18-cv-00045 DSF(SSX)
       INSURANCE COMPANY, a New
12     Hampshire corporation;                  [Hon. Dale S. Fischer, District Judge]
13                        Plaintiff,           AMENDED JUDGMENT
14           vs.
15     YAKAR CORP., a California
       corporation; and MAKANA AMER,
16     an individual,
17                        Defendants.
18

19

20

21          The Court having granted a motion for summary judgment in favor of Plaintiff
22   The Ohio Casualty Insurance Company, and judgment having been entered on
23   September 18, 2018, as follows:
24          IT IS ORDERED that judgment be entered in favor of Plaintiff The Ohio
25   Casualty Company on its breach of contract claim, that Defendants YAKAR Corp. and
26   Makana Amer, jointly and severally, pay to the Plaintiff principal of $282,883.66 plus
27   $16,510.52 in prejudgment interest, and that Plaintiff’s remaining claims be dismissed
28   without prejudice.
            The parties having stipulated,
                                                1
1            IT IS FURTHER ORDERED THAT Plaintiff The Ohio Casualty Insurance
2    Company recover attorney’s fees of $11,100.00 incurred in this action, and that
3    Plaintiff recover costs of suit of $400.00.
4

5            IT IS SO ORDERED.
6

7    DATED: __October 9, 2018______________
                                           Dale S. Fischer
8                                          United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
